Per Curiam.
Plaintiffs’ medical malpractice cause of action was dismissed by accelerated judgment based on tbe fact that the statute of limitations* had run as to their claim. Plaintiffs appeal.
The deposition of the plaintiff Iva M. Winfrey was properly received, and considered under GfCÉ 1963, 116.3, which provides in part that affidavits as well as other evidence may be considered on the motion.
The record on appeal contains uncontroverted facts which establish that plaintiff Iva M. Winfrey’s claim was barred by the statute of limitations.
Affirmed. Costs to appellees.
Lesinski, C. J., and Quinn and Moody, JJ., concurred.

 CLS 1961, § 600.5805 (Stat Ann 1962 Rev § 27A.5805).